DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6, 10, 14-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1 and claim 15: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an electronic apparatus comprising: an enclosure; a support having a base and having a number of tabs situated on the base, each tab of the number of tabs having a shank that is situated on the base and further having a ledge that is situated on the shank and that protrudes from the shank; a lock comprising a number of lugs; the lock comprising another base, the number of lugs being situated on the another base; the base being affixed to the enclosure with a number of fasteners; and the another base being affixed to the base. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a method of affixing a circuit board to a support and to an enclosure; the support having a base and having a number of tabs situated on the base,  comprising: receiving in each opening of at least a subset of the number of openings a corresponding shank, situating a portion of the corresponding shank adjacent the circuit board within the opening, and overlying a corresponding portion of the circuit board adjacent the opening with a corresponding ledge that is situated on the corresponding shank to retain the corresponding portion of the circuit board disposed between the corresponding ledge and the base; subsequent thereto, affixing the circuit board to the enclosure and situating the circuit board at least partially within the interior by affixing the support to the enclosure; and subsequent thereto, installing a lock having a number of lugs by receiving in each opening of the at least subset of the number of openings a corresponding lug. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 4-6, 10 and 14, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 16 and 19-20, these claims are allowed based on their dependence on the allowable independent claim 15 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841

	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800